Citation Nr: 1440844	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  07-25 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The claim was certified to the Board from the RO in Detroit, Michigan.  However, VA treatment records from the Tampa VA Medical Center, received in August 2014 and dated most recently in May 2014 provide an indication that the Veteran may now reside in Lake Wales, Florida.  

In a September 2010 decision, the Board denied the Veteran's claim for entitlement to a TDIU.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Based on an October 2011 Joint Motion for Remand, in an October 2011 Order, the Court vacated the Board's September 2010 decision and remanded the claim to the Board for additional reasons and bases.  Most recently, the claim was before the Board in January 2013 when it was remanded for additional development and consideration.  It now returns for appellate review.  

In October 2013, the Veteran's representative filed a motion for an extension of time to submit evidence directly to the Board.  In February 2014, the Board granted a motion to allow a 90-day period from the date of the letter for the submission of additional evidence.  In April 2014 Veteran's representative filed another motion for an extension of time to submit evidence directly to the Board.  In May 2014, the Board granted a motion to allow a 90-day period from the date of the letter for the submission of additional evidence.  In August 2014, the Board received correspondence and evidence, to include an August 2014 medical opinion and VA treatment records, with corresponding waivers of RO review in accordance with 38 C.F.R. § 20.1304 (2013).


FINDINGS OF FACT

1.  The Veteran's combined rating for his service-connected disabilities was 70 percent, as of July 16, 2006, the date of the claim for TDIU.

2.  The Veteran is unable to secure or maintain substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this decision, the Board grants entitlement to a TDIU.  This award represents a grant of the issue on appeal. Therefore, VA's duty to notify or assist is rendered moot, including pursuant to 38 C.F.R. § 3.103(c)(2) (2013) and Bryant v. Shinseki, 23 Vet App 488 (2010) with respect to his August 2008 hearing at the RO, are rendered moot..  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the Board's January 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's combined rating for his service-connected disabilities was 70 percent as of July 16, 2006, the date of the claim for TDIU, and has remained at that level or higher since.  Therefore, the schedular percentage requirements for a TDIU are met for the entire rating period on appeal.  38 C.F.R. § 4.16(a).

In August 2008 testimony, the Veteran stated he last worked full time in 2006 after 26 years of employment as a pipefitter.  This is consistent with other evidence of record.  A March 2013 VA examination reported the Veteran had a high school education and earned an associate's degree in marketing in 1973.  He later completed a plumber apprenticeship and worked as pipefitter from 1980 until June of 2006.  Although August 2010, September 2010 and October 2010 VA treatment records indicated part-time employment at a newspaper, a January 2013 VA medical record indicated that such notes within the VA treatment records were in error and that the Veteran was a volunteer only and not employed.  

The Board has considered the evidence of record and finds the Veteran's lay statements and witness statements on the matter persuasive along with the medical evidence.  Particularly persuasive is an August 2014 letter from Dr. M. C, a Chief Medical Officer at the Iron Company, LLC.  Dr. M. C. stated that the Veteran is 100 percent disabled secondary to PTSD.  Significantly, Dr. M. C. stated the Veteran was a failure and incapable of maintaining consistent volunteerism.  He further stated that the Veteran would be a complete disaster in a formal occupational setting with demands from coworkers, supervisors and the public, just as he was before his retirement.  In a prior August 2012 opinion, Dr. M. C. also stated the Veteran had pervasive and intractable PTSD, which had been totally disabling since at least 2006.

However, two VA opinions were obtained in March 2013.  One opinion indicated that the Veteran had no physical limitations with respect to sedentary or physical labor.  However, the VA examiner stated that psychologically, the Veteran would need reasonable accommodation.  Specifically, the VA examiner stated the Veteran would need an awareness of clear lines of communication and expectations, reasonable praise and positive reinforcement and a strategy to deal with problems before they arose.  However, the Board notes that while the VA examiner stated that these criteria would be present in most employment situations, it is not clear that such would in reality be readily available in light of the Veteran's education and employment history.  This finding was also disputed the Dr. M. C., who stated that such was ridiculous given the severity of the Veteran's psychiatric illness and symptoms.  The other VA examiner provided a negative opinion which relied on the fact that the Veteran had volunteered and engaged in hobbies since retirement, and thus concluded he was capable of interaction and employment.  However, as noted above, Dr. M. C. specifically stated the Veteran was not successful in his volunteering endeavors.  Furthermore, a September 2006 VA PTSD examination report also provided an opinion which stated in part, it is as likely as not that the Veteran's PTSD prohibited him from fulfilling his former job as a pipefitter.  

Moreover, in a June 2006 statement the Veteran's former immediate supervisor stated the Veteran was tardy and had sometimes erratic behavior as well as a general inability to comprehend certain directives.  He also stated that he assigned the Veteran jobs that he could finish alone as there seemed to be conflict with certain other employees.  He further stated that it was his opinion the Veteran retired early as a result of these conflicts.  A September 2006 statement, from a former co-worker, also reported that the Veteran lost all interest in his work life and took a lot of time off.  Finally, a May 2008 social security disability determination and transmittal, provided a primary diagnosis of affective disorders with a disability onset date of June 2006.  Thus, the Board finds this evidence, combined with the opinions provided by Dr. M. C., is persuasive and outweighs the opinions provided by the March 2013 VA examiners.  

Thus, based on the foregoing evidence, the Board finds that the Veteran is unable to secure or maintain substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities. Accordingly, a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


